DETAILED ACTION
	This is the first office action regarding application number 16/694,153, filed on Nov 25, 2019. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-15 is/are currently pending and have been examined.


Information Disclosure Statement
	The information disclosure statement(s) filed Nov 25, 2019 and Apr 16, 2021 is/are acknowledged. The information disclosed therein has been considered been considered except where lined through. 
A signed copy of the corresponding IDS form(s) has/have been provided with this Office Action.


Claim Objections
(s) 1 and 13 is/are objected to because of the following informalities:  
Claim 1, line 2, “catalyst material” should be “a catalyst material”
Claim 1, line 4, “to into a port” should be “into a port”
Claim 1, line 4, “catalyst material” should be “the catalyst material”
Claim 13, line 1, “are inserted to a port” should be “inserted through a port” or “inserted into a port”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1, the recitation of “for testing catalysts” in the preamble is unclear. There is no step that describes testing of catalysts in the method. What step describes the catalysts testing? What is required for catalyst testing?




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al (US 2008/0009408) in view of Qiao et al (CN 201423275, see attached document and machine translation) in view of Siedler et al (US 2014/0290061) and in further view of Smith (US 4,443,559).

	Regarding Claim 1, Birke teaches a method for testing catalysts in a reactor (see Birke: [0062]) comprising: 
enclosing catalyst material inside capsules having pores or holes smaller than the catalyst material (see Birke: “Permeable cylindrical 250 ml wire cages were filled with the catalysts and the cages were then securely closed”, [0062]); 
inserting the capsules filled with catalyst material to into a port of the reactor (see Birke: “The filled cages were installed as the topmost catalyst layer in industrial scale reactors”, [0062]);
Birke does not teach using a fluidized bed reactor. 
However, Qiao teaches the analogous art of a moving bed reactor with a catalyst box (see Qiao: Page 1/9, Abstract). Qiao teaches that catalyst boxes (i.e. containers) can be used in fluidized bed reactors to protect abrasion or crushing of the catalyst during operation (see Qiao: Page 2/9). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the reactor of Birke to be a fluidized bed reactor as described in Qiao, because Qiao teaches that catalyst boxes (i.e. containers) can be used in fluidized bed reactors to protect abrasion or crushing of the catalyst during operation (see Qiao: Page 2/9).

Modified Birke teaches the fluidized bed reactor. 
Modified Birke does not teach “recovering at least a portion of the capsules from the fluidized bed reactor after use through an additional port of the fluidized bed reactor”. 
However, Siedler teaches the analogous art of an apparatus for catalyst reactions with catalyst transfer ports (see Siedler: Abstract). Siedler teaches that for moving bed reactors, such as a fluidized bed reactor, catalyst particles are typically introduced at the top of the reactor, and flow downward through the catalyst retention space and are removed at the bottom through catalyst removal nozzles or ports (see Siedler: [0004]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the reactor of modified Birke to include both an input and output port for adding and removing catalysts, at the top and bottom of the reactor respectively, as taught by Siedler, because Siedler teaches that this is a common feature of moving bed reactors to allow for removal of catalysts (see Siedler: [0004]).

Modified Birke teaches a fluidized bed reactor with input and output ports and further teaches a container/capsules for the catalysts. 
Modified Birke does not teach that the capsules can move with the flow of uplifted fluid and gas in the fluidized bed reactor.
However, Smith teaches catalytic structures for use in reactors (see Smith: Abstract). Smith further teaches that catalysts can be enclosed in porous containers using cloth, screen wire or mesh such that the catalyst is retained and does not pass through the container (see Smith: Column 1, line 61, to Column 2, line 8). Smith also teaches that the containers can be of any shape, such as single cylinder, sphere, doughnut, rectangular, tube or cube, and can be placed in any reactor (see Smith: Column 2, line 9-13; Column 4, line 9-13; Fig 1-10). Smith further teaches that may be individually or randomly placed in columns or arranged in groups (see Smith: Column 5, 9-14). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the containers and/or capsules of modified Birke to be individual cylinder, sphere, doughnut, rectangular, tube or cube shaped capsules to be arranged in groups in a reactor as described by Smith, because Smith teaches that catalysts can be enclosed in porous containers using cloth, screen wire or mesh such that the catalyst is retained and does not pass through the container (see Smith: Column 1, line 61, to Column 2, line 8; Column 2, line 9-13; Column 4, line 9-13; Fig 1-10; Column 2, line 9-13; Column 4, line 9-13; Fig 1-10).

Regarding Claim 9, modified Birke teaches all the limitations as applied to Claim 1 and further teaches wherein the capsule is spherical in shape (see modification of Claim 1, modify the containers and/or capsules of modified Birke to be individual cylinder, sphere, doughnut, rectangular, tube or cube shaped capsules to be arranged in groups in a reactor as described by Smith, because Smith teaches that catalysts can be enclosed in porous containers using 

Regarding Claim 10, modified Birke teaches all the limitations as applied to Claim 1 and further teaches wherein the capsule is spherical in shape (see modification of Claim 1, modify the containers and/or capsules of modified Birke to be individual cylinder, sphere, doughnut, rectangular, tube or cube shaped capsules to be arranged in groups in a reactor as described by Smith, because Smith teaches that catalysts can be enclosed in porous containers using cloth, screen wire or mesh such that the catalyst is retained and does not pass through the container (see Smith: Column 1, line 61, to Column 2, line 8; Column 2, line 9-13; Column 4, line 9-13; Fig 1-10; Column 2, line 9-13; Column 4, line 9-13; Fig 1-10)).

Regarding Claim 11, modified Birke teaches all the limitations as applied to Claim 1 and further teaches wherein the capsule is spherical in shape (see modification of Claim 1, modify the containers and/or capsules of modified Birke to be individual cylinder, sphere, doughnut, rectangular, tube or cube shaped capsules to be arranged in groups in a reactor as described by Smith, because Smith teaches that catalysts can be enclosed in porous containers using cloth, screen wire or mesh such that the catalyst is retained and does not pass through the container (see Smith: Column 1, line 61, to Column 2, line 8; Column 2, line 9-13; Column 4, line 9-13; Fig 1-10; Column 2, line 9-13; Column 4, line 9-13; Fig 1-10)).

	Regarding Claim 12, modified Birke teaches all the limitations as applied to Claim 1. Modified Birke teaches that the catalyst should be contained within the permeable capsule (i.e. the catalyst should not be able to exit the capsule but should be accessible to fluid). 

	However, based on the above teachings, where modified Birke teaches that the catalyst material should be retained by the permeable capsule, it would have been well within the skill of one of ordinary skill in the art to have made the pores and/or holes of the permeable material of any size that would prevent loss of the catalyst material (i.e. the size of the openings being less than the size of the catalyst materials), including making said pores and/or holes to be 50% of less than a smallest dimension of the catalyst material, as this would have produced an expected result. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
	It would have been obvious to one skilled in the art before the filing date of the invention to have modified the size of the pores and/or holes of the capsule of modified Birke to be of any size that would prevent loss of the catalyst material (i.e. the size of the openings being less than the size of the catalyst materials), including making said pores and/or holes to be 50% of less than a smallest dimension of the catalyst material, as this would have produced an expected result.

Regarding Claim 13, modified Birke teaches all the limitations as applied to Claim 1 and further teaches wherein the capsules are inserted to a port positioned at a top section of the fluidized bed reactor and the capsules are recovered at a port positioned at a bottom section of the fluidized bed reactor (see modification of Claim 1, modify the reactor of modified Birke to include both an input and output port for adding and removing catalysts, at the top and bottom of the reactor respectively, as taught by Siedler, because Siedler teaches that this is a common feature of moving bed reactors to allow for removal of catalysts (see Siedler: [0004])). 


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al (US 2008/0009408) in view of Qiao et al (CN 201423275, see attached document), Siedler et al (US 2014/0290061) and Smith (US 4,443,559), and in further view of Koseoglu et al (WO 2018/152521).

	Regarding Claim 2, modified Birke teaches all the limitations as applied to Claim 1. Modified Birke teaches the reactor being a fluidized bed reactor. 
	Modified Birke does not teach the reactor being an ebullated-bed reactor.
	However, Koseoglu teaches the art analogous to the field of catalytic reactions, particularly hydrocarbon reactions in an oxidation reactor (see Koseoglu: Abstract). Koseoglu further teaches that reactors can take any form suitable for the task at hand and gives alternatives for performing catalytic reactions, stating that a reactor can take the form of a batch reactor, a fixed bed reactor, an ebullated bed reactor, lifted reactor, a fluidized bed reactor, a slurry bed reactor, or combinations thereof (see Koseoglu: [0072]). 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the reactor of modified Birke to be an ebullated reactor as suggested by Koseoglu, because Koseoglu teaches that that reactors can take any form suitable for the task at hand and gives alternatives for performing catalytic reactions, giving a list of reactors that can be used interchangeably depending on the task at hand (see Koseoglu: [0072]).

Regarding Claim 3, modified Birke teaches all the limitations as applied to Claim 1. Modified Birke teaches the reactor being a slurry bed reactor. 
	Modified Birke does not teach the reactor being an ebullated-bed reactor.
	However, Koseoglu teaches the art analogous to the field of catalytic reactions, particularly hydrocarbon reactions in an oxidation reactor (see Koseoglu: Abstract). Koseoglu 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the reactor of modified Birke to be an slurry reactor as suggested by Koseoglu, because Koseoglu teaches that that reactors can take any form suitable for the task at hand and gives alternatives for performing catalytic reactions, giving a list of reactors that can be used interchangeably depending on the task at hand (see Koseoglu: [0072]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798